In an action to recover damages for podiatric malpractice, etc., the defendant Susan Schneidermesser appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Levine, J.), dated July 7, 2000, as denied her motion for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is affirmed insofar as appealed from, with costs.
In support of her motion for summary judgment, the appellant submitted her deposition testimony in which she stated that she did not depart from accepted standards of podiatric practice (see, Alvarez v Prospect Hosp., 68 NY2d 320). In opposition, the plaintiffs submitted an affidavit of an orthopedic and neurological surgeon stating that the appellant departed from accepted standards of care in performing surgery on the injured plaintiffs foot. That affidavit was sufficient to establish that there are issues of fact which preclude the granting of summary judgment (see, Walker v Mount Vernon Hosp., 272 AD2d 468; Mineo v Young, 248 AD2d 1012; Julien v Physician’s Hosp., 231 AD2d 678; DaRonco v White Plains Hosp. Ctr., 215 AD2d 339). Accordingly, the Supreme Court properly denied the appellant’s motion. O’Brien, J. P., Krausman, Goldstein and Schmidt, JJ., concur.